—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent, Richard A. Brown, the District Attorney of Queens County, from prosecuting the petitioner under Queens County Indictment No. 12906/94, on the ground of lack of geographic jurisdiction.
Upon the petition and papers filed in support of the proceeding and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available” only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged— acts or threatens to act either without jurisdiction or in excess of its authorized powers (see, Matter of Holtzman v Goldman, 71 NY2d 564, 569; Matter of Rush v Mordue, 68 NY2d 348, 352; Matter of Steingut v Gold, 42 NY2d 311, 315-316). The petitioner has failed to demonstrate a clear legal right to the relief sought since a review of the Grand Jury minutes reveal that sufficient evidence was presented to establish that Queens County has jurisdiction to prosecute this case. Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.